DETAILED ACTION

	This action is responsive to arguments and amendments filed 09/14/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1. 	Claim 18 recites the limitation “after the wireless transducing circuit has been reactivated”.  There is insufficient antecedent basis for this limitation in the claim.  This limitation shows up in other claims, such as claim 6, but is absent from claims 1 or 17.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2. 	Claims 1-5, 7-11 and 13-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Khoche (10/872/286).
As to claim 1: Khoche teaches a wireless tag, comprising:
a main body comprising an embedded wireless transducing circuit coupled to a parallel arrangement of resistive loops embedded in respective tabs extending from the main body of the wireless tag (as seen in figure 5B, 4), wherein the wireless transducing circuit comprises a globally unique identifier (column 9, lines 9-51), a battery (116), a processor (90), a memory comprising processor-readable instructions (96), and a wireless communication interface (84);
a first tab of the respective tabs connected to the main body, the first tab comprising a first portion of the resistive loops, wherein an incision in the first tab causes an open circuit in the first portion of the resistive loops (figure 8A, showing dotted line delineating 172 and 174; column 19, lines 12-41);
a wake circuit configured to turn-on in response to an open circuit occurring in the first portion of the resistive loops, wherein the wireless transducing circuit is configured to tum on responsive to the wake circuit receiving a voltage level above a first threshold voltage (column 19, lines 12-41).
As to claim 2: Khoche teaches an adhesive layer (112, 114) and an overlying release liner on the backside of the main body of the wireless tag (column 12, lines 36-40).
As to claim 3: Khoche teaches that the embedded wireless transducing circuit is configured to tum off in response to determining that the wireless tag has satisfied a first criteria (final paragraph in column 18, continuing in column 19)
As to claim 4: Khoche teaches that the embedded wireless transducing circuit is configured to turn-off responsive to determining that the location of the wireless tag corresponds to a predetermined location (column 19, lines 12-41).
As to claim 5: Khoche teaches a second tab of the respective tabs connected to the main body, the second tab comprising a second portion of the resistive loops, wherein an incision in the second tab causes an open circuit in the second portion of the resistive loops (column 16, lines 28-59),
wherein the wake circuit is configured to reactivate and turn on in response to an open circuit occurring in the second portion of the resistive loops, the wireless transducing circuit configured to reactivate and turn on responsive to the wake circuit receiving a voltage level above a second threshold voltage (claim 19).
As to claim 7: Khoche teaches that the main body is configured to attach to an asset for tracking the asset (figure 1A).
As to claim 8: Khoche teaches that the main body comprises an adhesive layer on an exterior surface of the wireless tag (figure 1A, 1B, 18).
As to claim 9: Khoche teaches that the wireless tag is associated with an asset and is configured to track the location of the asset by performing wireless communications with wireless nodes of a tracking system associated with the wireless tag (shown in figure 2).
As to claim 10: Khoche teaches that the wireless tag comprises a plurality of batteries (column 7, first paragraph).
As to claim 11: Khoche teaches the wake circuit turning on in response to the open circuit occurring in the first portion of the resistive loops comprises connecting a first battery of the plurality of batteries to the embedded wireless transducing circuit (column 19, lines 12-41, where the flexible battery covers the antenna layers, as seen in figures 8 and 9).
As to claim 13: Khoche teaches the incision in the first tab is configured to be cut using a cutting tool or hole punch (column 6, lines 25-30).
As to claim 14: Khoche teaches that the incision in the first tab is configured to be cut by a user tearing the first tab away from the main body (column 5, lines 39-63).
As to claim 15: Khoche teaches a wireless tag comprising a perforation in at least one of a flexible substrate and a cover layer of the wireless tag, the perforation configured to guide the user in tearing the first tab away from the main body (280). 
As to claim 16: Khoche teaches that the incision in the first tab is configured to be located in a first region, the first region indicated on the by a cut line displayed on the wireless tag (280).
As to claim 17: Khoche teaches that the first criteria comprises determining the location of the wireless tag corresponds to a predetermined location (column 4, lines 25-36).
As to claim 18: Khoche teaches that after the wireless transducing circuit has been reactivated, performing functions corresponding to a second journey or job of the wireless tag.

Allowable Subject Matter
Claims 6, 12, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not fairly teach or suggest the limitations of claim 6, specifically that the tag is deactivated, then reactivated by making a second incision along a second line corresponding to a second branch of the wake circuit, in view of all other limitations present in the claims.
Khoche (10,872,286) teaches a tape with an embedded antenna which is operable to activate once the tape is cut from the roll.  Khoche does not teach a second activation or a deactivation when a certain condition is met.
Ballam (10,108,898) teaches a perforation strip on a tracking label with an antenna element, wherein an activation tab being removed along the perforation line activates the tab, and a deactivation tab along another perforation line that deactivates the tab.  These are two tabs the alternately detach to perform a one-time activation or deactivation, and as is such, there is no second perforation that causes an activation after a deactivation.
Yturralde (8,292,173) teaches a tape with embedded RFID elements separated by a perforation, but the perforation is only used for applying the tape, and not for activating the RF tags.
Wurz (5,838,253) teaches an RF label with a selectively activatable battery, wherein the battery is activated based on one battery portion being pressed back upon itself, and a perforation is included to this end.  However, the perforation is not for cutting, and therefore the mechanism for activation and deactivation is different.
Claims 12, 19 and 20 are objected to for the same reasons as discussed above.

Response to Amendment
Claims 7-20 are newly added.

Response to Arguments
Applicant’s arguments, filed 09/14/2022, are partially persuasive.  Examiner agrees that Khoche (10,872,286) would not qualify as prior art under 35 USC 102(a)(2) under the 35 USC 102(b)(2)(C) exception, except that the proper form has not been filed to perfect this claim.  MPEP 717.02(a) II requires a specific disclosure that has not been provided, and as is such, Khoche still applies as prior art.
Other arguments have been addressed in that they are now considered allowable art, as Khoche does not teach these limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TARDIF whose telephone number is (571)270-7810.  The examiner can normally be reached on M-F 9:30-6:30.  If the examiner cannot be reached by telephone, he can be reached through the following email address: david.tardif@uspto.gov
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID TARDIF
Examiner
Art Unit 2876


/DAVID TARDIF/
Examiner, Art Unit 2876
david.tardif@uspto.gov




/MICHAEL G LEE/Supervisory Patent Examiner, Art Unit 2876